        Case 3:20-cv-00280-KGB Document 17 Filed 07/30/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

JACQUELINE R. TANT                                                     PLAINTIFF

V.                         NO. 3:20CV00280 KGB-PSH

SOCIAL SECURITY ADMINISTRATION                                       DEFENDANT

                        RECOMMENDED DISPOSITION

      This Recommended Disposition (Recommendation) has been sent to United

States District Judge Kristine G. Baker. Either party may file written objections to

this Recommendation. If objections are filed, they should be specific and should

include the factual or legal basis for the objection.

      To be considered, objections must be received in the office of the Court Clerk

within 14 days of this Recommendation. If no objections are filed, Judge Baker can

adopt this Recommendation without independently reviewing the record. By not

objecting, parties may also waive the right to appeal questions of fact.

I. Introduction:

      Plaintiff, Jacqueline R. Tant, appears pro se in this matter. She applied for

disability and disability insurance benefits and disabled widow’s benefits on May

10, 2017, alleging disability beginning on December 13, 2014. (Tr. at 21). The

applications were denied initially and upon reconsideration Id. After conducting a

hearing, the Administrative Law Judge (ALJ) issued a partially favorable decision.
          Case 3:20-cv-00280-KGB Document 17 Filed 07/30/21 Page 2 of 8




       Based on his review of the record as a whole, the ALJ determined that Ms.

Tant was not disabled from the alleged onset date through August 4, 2017, but that

she became disabled on that date. (Tr. at 22). The Appeals Council denied Ms. Tant’s

request for review of the ALJ’s decision. (Tr. at 1). The ALJ’s decision now stands

as the final decision of the Commissioner, and Ms. Tant has requested judicial

review. For the reasons stated below, the Court should affirm the decision of the

Commissioner.

II. The Commissioner=s Decision:

       For a claimant to demonstrate that she is entitled to disabled widow’s benefits,

she must show that she has attained the age of 50, is unmarried, and has a disability

that began before the end of the prescribed period.1 (Tr. at 22); 20 C.F.R. § 404.335.

Therefore, Ms. Tant must establish that her disability began on or before September

20, 2023 in order to be entitled to disabled window’s benefits. Id.

       The ALJ found that Ms. Tant met the insured status requirements for disability

and disability insurance benefits through September 20, 2017. (Tr. at 23). He found

that she is the unmarried widow of the deceased insured worker and has attained the

age of 50, so she meets the requirement for disabled widow’s benefits. Id. The ALJ

determined that Ms. Tant has not engaged in substantial gainful activity since the


1
 The prescribed period for disabled widow’s benefits ends with the month before the month in
which the claimant attains the age of 60, or, if earlier, either 7 years after the worker’s death or 7
years after the widow was last entitled to survivor’s benefits, whichever is later. Id.
         Case 3:20-cv-00280-KGB Document 17 Filed 07/30/21 Page 3 of 8




alleged onset date of December 13, 2014. (Tr. at 24). Since the alleged onset date,

Ms. Tant had the following severe impairments: degenerative disc disease of the

thoracic and lumbar spine, mycoplasma pneumonia, chronic obstructive pulmonary

disease (COPD), obesity, remote compression fracture of the thoracic spine, and

osteoarthritis. Id.

       The ALJ next found that since December 13, 2014, Ms. Tant did not have an

impairment or combination of impairments that meets or medically equals a Listing.

Id. The ALJ determined that prior to August, 4, 2017, the date that Ms. Tant became

disabled, she had the residual functional capacity (RFC) to perform work at the light

exertional level, with additional limitations; (1) she can no more than occasionally

stoop, kneel, crouch, or crawl; and (2) she must avoid concentrated exposure to

temperature extremes, dust, fumes, humidity, or other pulmonary irritants. Id.

       The ALJ then concluded that beginning on August 4, 2017, Ms. Tant had the

RFC to perform sedentary exertional work, with the same additional limitations as

noted above. (Tr. at 27). Prior to August 4, 2017, Ms. Tant was capable of

performing past relevant work as a sales representative. (Tr. at 28). Beginning on

August 4, 2017, Ms. Tant’s RFC prevented her from performing past relevant work.

(Tr. at 29).

       The ALJ relied upon the testimony of a Vocational Expert (VE) to determine

                                         3
        Case 3:20-cv-00280-KGB Document 17 Filed 07/30/21 Page 4 of 8




that, based on her RFC, age, education, and work experience, Ms. Tant could

perform substantial gainful activity in the national economy before August 4, 2017

(Tr. at 28-29). Therefore, the ALJ found that before August 4, 2017, Ms. Tant was

not disabled. (Tr. at 28-30).

       Based on VE testimony, the ALJ also found that Ms. Tant could not perform

any substantial gainful activity in the national economy from August 4, 2017 through

the date of his decision; thus she was disabled during that period. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”


                                          4
        Case 3:20-cv-00280-KGB Document 17 Filed 07/30/21 Page 5 of 8




Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

      The United States Supreme Court recently held that “whatever the meaning

of ‘substantial’ is in other contexts, the threshold for such evidentiary sufficiency [in

Social Security Disability cases] is not high. Substantial evidence…is more than a

mere scintilla. It means—and means only—such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.

Ct. 1148, 1154 (2019).

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477. The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing.

      B.   Ms. Tant=s Arguments on Appeal

      Ms. Tant argues in her one-page brief that the RFC did not fully incorporate

her limitations, and that lack of insurance prevented her from getting treatment, and

if she had gotten treatment, it would have bolstered her claim. After reviewing the

record as a whole, the Court concludes that the ALJ did not err in denying benefits

prior to August 4, 2017.

                                           5
            Case 3:20-cv-00280-KGB Document 17 Filed 07/30/21 Page 6 of 8




         Ms. Tant’s main complaints were back problems and COPD. A December

2014 thoracic MRI showed mild-to-moderate endplate wedge compression with no

spinal stenosis. (Tr. at 504). While Ms. Tant complained of worsening back pain, at

visits with her PCP in 2014, she was healthy appearing and had normal range of

motion in her back. (Tr. at 510). In January 2015, she also had full range of motion.

(Tr. at 1324).

         Ms. Tant did not seek care for her back until two years later, in July 2017. (Tr.

at 528). She alleged that a lack of insurance prevented her from obtaining treatment.

However, there is no evidence that Ms. Tant sought to obtain low-cost or no-cost

treatment. Whitman v. Colvin, 762 F.3d 701, 706 (8th Cir. 2014) (fact that claimant

did not seek low-cost or no-cost treatment in the face of allegations she could not

afford treatment is relevant to ALJ’s consideration of her claim); Murphy v. Sullivan,

953 F.2d 383, 386-7 (8th Cir. 1992). Moreover, Ms. Tant’s treatment was

conservative for back pain, and she said that she was able to care for herself and her

son, exercise, climb stairs without difficulty, and go to church. (Tr. at 25, 52-58,

528). Given the scant treatment record, conservative care, and ability to perform

daily activities, it is fair to say that Ms. Tant’s back condition was not disabling, and

that the RFC for light work with some postural limitations was appropriate.2

2
    A claimant’s RFC represents the most she can do despite the combined effects of all of her

                                                  6
         Case 3:20-cv-00280-KGB Document 17 Filed 07/30/21 Page 7 of 8




       As for breathing problems, physical examinations in December 2014 and

January 2015 showed that Ms. Tant was able to breathe comfortably and was in no

respiratory distress. (Tr. at 510, 1235-1242). She had normal chest flow and her

lungs were clear. Id. A July 2017 chest x-ray was relatively normal. (Tr. at 604). She

did quit smoking, which improved her condition. (Tr. at 28). But starting on August

4, 2017, her COPD worsened and required hospitalization, which is why the ALJ

found her to be disabled from that date forward.

       The ALJ properly considered the Disability Determination Services medical

expert’s opinion that Ms. Tant could perform light work with postural and

environmental limitations. (Tr. at 22, 111-146). Considering that opinion, which was

consistent with the medical record, along with Ms. Tant’s hearing testimony and her

subjective complaints, the ALJ determined that prior to August 4, 2017, Ms. Tant

was not disabled. The Court finds no reason to disturb that decision.

VI.   Conclusion:

       There is substantial evidence to support the Commissioner=s decision that Ms.

Tant was not disabled before August 4, 2017. The RFC properly incorporated Ms.


credible limitations and must be based on all credible evidence. McCoy v. Astrue, 648 F.3d 605,
614 (8th Cir. 2011). In determining the claimant’s RFC, the ALJ has a duty to establish, by
competent medical evidence, the physical and mental activity that the claimant can perform in a
work setting, after giving appropriate consideration to all of her impairments. Ostronski v.
Chater, 94 F.3d 413, 418 (8th Cir. 1996).

                                               7
        Case 3:20-cv-00280-KGB Document 17 Filed 07/30/21 Page 8 of 8




Tant’s credible limitations. The case should be dismissed, with prejudice.

      IT IS SO ORDERED this 30th day of July, 2021.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                         8
